Title: John Adams to Samuel Austin, 25 May 1786
From: Adams, John
To: Austin, Samuel


          
            
              Sir.
            
            

              

              May 25—1786—
            
          

          I have received your of Decr. 23d. & have since received from Mr. Jay our secretary of State for foreign affairs, the papers you refer to, with
            particular instructions from Congress, which I shall carefully attend to—
          Your demand as you state it is a Debt contracted before the
            peace—But you Know there is a great misunderstanding between the two Countries,
            concerning such debts & in my opinion there is not the least chance for
            obtaining any thing for you or any of your fellow sufferers, while there is a law of one
            state upon the Continent in force against the recovery of British Debts—those laws in
            all probability have prevented the evacuation of the Posts upon the frontiers—the
            payment for the negroes & even a treaty of Commerce—I Know the delicacy of the
            subject but untill those laws are repealed, in my own opinion, I shall labour in vain,
            & spend my strength for naught Congress have received or will soon recieve from
            me, official dispatches which will convince them where the difficulty lies
          It is a distressing situation that I am in, the Letters I write to
            Congress are not & cannot be made public, and therefore the public Mind cannot
            be informed of the difficulties I have to encounter, while thousands in Every state are
            suffering under Evils which they think are in my department & Power to
            remove—Nothing in my Power to be done, While I remain in Europe, shall be omitted, but I
            have sufficient Reasons to believe that nothing will be done, untill the time I
            mentioned
          Yours
          
            
              J. A
            
          
        